DETAILED ACTION
Claims 1-20 are cancelled. Claims 21-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,783,190 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Deshpande et al. (US 2019/0108140 A1; from IDS filed on 05/12/2021; hereinafter Deshpande) discloses generating a hash of a smart contract (i.e. a data digest) associated with a blockchain by performing a hash of a transaction matrix, performing verification on transaction data (i.e. target data), and invoking the smart contract when the verification succeeds (see e.g. Deshpande, paragraphs 25-34). However, Deshpande does not explicitly disclose the transaction data being stored in a third party storage system that is also a second blockchain that has a cross-chain reference that maps a relationship between the hash of the smart contract and the transaction data and/or querying the third party storage system with a query request comprising a block number identifying a block of the second blockchain.
Banerjee et al. (US 2018/0287797 A1; from IDS filed on 05/12/2021; hereinafter Banerjee) discloses querying log hashes associated with a blockchain from a third party storage and receiving results for such queries (see e.g. Banerjee, paragraphs 25-26). However, Banerjee does not explicitly disclose the third party storage system also being a second blockchain that has a cross-chain reference that maps a relationship between the log hashes and/or the query comprising a block number identifying a block of the second blockchain.
Endress et al. (US 2018/0174158 A1; from IDS filed on  05/12/2021; hereinafter Endress) discloses a third party storage that is a second blockchain which includes a cross-chain pointer that maps a relationship between authentication hash values (i.e. a data digest) and supply-chain information (i.e. target data) (see e.g. Endress, paragraphs 76, 155; Fig. 11). However, Endress does not explicitly disclose querying the third party storage system with a query request comprising a block number identifying a block of the second blockchain.
Ali et al. (US 2017/0236123 A1; from IDS filed on 05/12/2021; hereinafter Ali) discloses selecting records associated with particular block numbers of a blockchain (see e.g. Ali, paragraph 26). However, Ali does not explicitly disclose the blockchain being a third party 
Bistram (US 2019/0394267 A1; from IDS filed on  05/12/2021) discloses executing a search query for a blockchain that is associated with a block number and selecting a first segment or a second segment to search using the block number of the search query (see e.g. Bistram, paragraph 108). However, Bistram does not explicitly disclose the query being directed to a third party storage system that is a blockchain including a cross-chain reference that maps a relationship between a data digest and target data of another blockchain.
Liu et al. (US 2019/0251648 A1; from IDS filed on  05/12/2021; hereinafter Liu) discloses a blockchain processing apparatus which queries a block sequence number and an index sequence number in a block (see e.g. Liu, paragraph 141). However, Liu does not explicitly disclose the query being directed to a third party storage system that is a blockchain including a cross-chain reference that maps a relationship between a data digest and target data of another blockchain.
Therefore, in view of the limitations “the target data is stored in a third-party storage system interconnected with a first blockchain, and wherein the third-party storage system is a second blockchain that has a cross-chain data reference relationship that maps a relationship between the data digest and the target data”, “querying the target data associated with the data digest from the third-party storage system with a query request, wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data” recited in claim 21, the similar limitations recited in claims 28 and 35, and the other limitations recited therewith, claims 21, 28, and 35, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 21, 28, and 35 are allowed. Claims 22-27, 29-34, and 36-40 are also allowed due to their dependency on allowable independent claims 21, 28, and 35.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.